Citation Nr: 0709731	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-27 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to January 9, 2002, 
for the grant of a 30 percent evaluation for bilateral 
hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted an increased 
disability rating for service-connected bilateral hearing 
loss, and assigned an effective date of January 9, 2002.  A 
notice of disagreement was filed in January 2004, a statement 
of the case was issued in May 2004, and a substantive appeal 
was received in June 2004.  The veteran testified at a 
videoconference hearing before the Board in September 2005.  
On December 16, 2005, the Board issued a decision denying 
entitlement to an effective date prior to January 9, 2002, 
for the assignment of a 30 percent disability rating for the 
veteran's service-connected bilateral hearing loss 
disability.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).

Information associated with the claims file subsequent to the 
Board's December 16, 2005, decision shows that additional 
evidence was received at the RO in October 2005.  However, 
this evidence was not associated with the claims file at the 
time of the Board's December 16, 2005, decision.  As such, VA 
had constructive knowledge of the new evidence even if the 
said records were not physically part of the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Therefore, in order to ensure that the veteran is afforded 
due process of law, the Board's December 16, 2005, decision 
is vacated with regard to the issue of entitlement to an 
effective date prior to January 9, 2002, for the grant of a 
30 percent evaluation for bilateral hearing loss disability.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


